Citation Nr: 0127119	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  97-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for disc disease, status 
post laminectomy at L5-S1, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected low back disability, then 
evaluated as 20 percent disabling.  Based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in February 1997, the RO, 
in July 1997, assigned a 40 percent rating for the low back 
disability, effective May 1996.  This case has been before 
the Board in September 1998 and again in April 2001, and was 
remanded on each occasion for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion with some pain.  

2.  There is no evidence of sciatic neuropathy.

3.  His low back disability is not productive of more than 
severe impairment.


CONCLUSION OF LAW

A rating in excess of 40 percent for disc disease, status 
post laminectomy at L5-S1 is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any private, VA or service department medical 
records that could be obtained.  The RO has obtained the 
veteran's VA medical treatment records, as well as the 
records of treatment by the service department.  
Additionally, the RO provided the veteran with several 
examinations in relation to his low back disability.  

The record discloses that the July 1996 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The January 1997 statement of the case 
and the July 1997, January 2000 and July 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for a low back disability, which showed 
the symptoms for a higher evaluation.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

VA outpatient treatment records show that the veteran was 
seen in May, September and October 1996 for complaints of low 
back pain.  In September 1996, it was noted that he was not 
receiving any therapy at that time.  He stated that he 
developed pain in the posterior thighs with increased 
activity, but that this only occurred after lying down.  He 
related that the low back pain was the worst when he was 
getting out of bed.  The veteran added that when his back 
hurt, he walked "crooked."  Physical examination revealed 
slight lumbar spine scoliosis.  There was good range of 
motion on flexion and extension.  Straight leg raising was 
negative.  There was slight tenderness on palpation at L4-S1.  
There was no muscular tenderness.  Slight right flank 
tenderness was reported.  Neurological testing revealed his 
sensory was grossly intact to light touch, and that his 
strength was 5/5.  The assessment was chronic low back pain, 
most likely on a mechanical basis (i.e. scoliotic and right 
facet).  It was indicated that there was no radiculopathy.  
When seen the following month, it was reported that range of 
motion was within normal limits, and was not productive of 
back pain.  The assessments were mechanical low back pain and 
osteoarthritis of the lumbar spine.  

The veteran was afforded a VA examination of the spine in 
February 1997.  He stated that he could not do any heavy 
lifting or strenuous work.  He maintained that he had some 
bilateral leg pain.  On examination, the veteran's gait was 
normal.  He dressed and undressed without difficulty.  An 
increase in the lumbar lordosis was noted.  Forward bending 
was to 70 degrees, backward bending was to less than 10 
degrees, lateral bending was to 40 degrees in each direction 
and rotation was to 35 degrees.  Deep tendon reflexes were 
equal and active.  There was no atrophy or neurological 
deficit.  The diagnosis was status postoperative laminectomy 
L5-S2.

Additional VA outpatient treatment records dated in 1997 and 
1998 have been associated with the claims folder.  In August 
1997, the veteran reported that he had not had any relief of 
his back pain since the original injury.  He noted that he 
wore a corset.  He stated that he felt his back pain was 
getting progressively worse.  An examination showed mild 
tenderness at L3-4 on palpation.  Active range of motion was 
limited to 50-75 percent in each direction.  Strength was 
grossly 5/5 in the lower extremities.  There was increased 
sensation to light touch on the right at L3-5.  The veteran 
described having excruciating back pain in September 1997.  
It was noted that he had tried a TENS unit, back brace, 
physical therapy and oral medications, all without good 
results.  In April 1998, the veteran complained of chronic 
low back pain, without radiation to the hips.  He reported 
stiffness in the lower back throughout the day.  Following an 
evaluation, the assessment was chronic low back pain, 
mechanical.  Magnetic resonance imaging of the lumbar spine 
in September 1998 revealed marked disc interspace narrowing 
with bilateral facet joint overgrowth, but no definitive 
evidence of residual disc herniation; and degenerative 
spondylosis from L2-3 to L4-5 with mild concentric disc bulge 
at L4-5.  It was noted that there was no focal disc 
herniation, central canal stenosis or neural foraminal 
encroachment at these levels.

A military medical facility clinical records disclose that 
the veteran was seen in September 1998 when he complained of 
severe low back pain and right buttock pain.  He reported he 
had areas of numbness in the right anterior thigh and lateral 
calf and foot.  It was noted that multiple medical therapies, 
including the pain clinic, TENS unit, physical therapy, 
medication and medical massage had not provided relief.  A 
motor evaluation was 5/5 in the lower extremities.  Sensation 
was intact, except for numb areas at the anterior thigh and 
lateral calf and foot.  There was tenderness to palpation of 
the lumbar spine and right sacroiliac joint.  The impression 
was nonradicular low back pain, post laminectomy syndrome, 
unresponsive to pain therapy.  In November 1998, the veteran 
related that he had no relief with an epidural steroid 
injection.  He complained of numbness of the anterior thigh 
and lateral calf and foot, right, for many years.  He was 
given a right facet joint block.  In December 1998, by 
telephone, the veteran reported a 50 percent decrease in pain 
since a sacroiliac joint injection.  The following month, he 
stated that his pain was approximately 90 percent improved 
since a right sacroiliac joint injection.  He related that he 
had adjusted his lifestyle to minimize painful episodes.  

On VA examination of the spine in January 1999, the veteran 
stated that he continued to have numbness over the posterior 
aspect of the right thigh, the lateral side of his calf and 
over the lateral side of his foot.  He related that over the 
last couple of years, his low back pain had become more 
intense and severe.  It was indicated that he had been 
treated with various types of physical therapy, and 
medication, but neither relieved the symptoms.  He stated 
that he had received epidural injections, and that the most 
recent injection, one month earlier, had relieved about 90 
percent of the pain in his back.  He maintained that he felt 
more relieved than he had previously.  He claimed that he 
still had constant daily pain over the back area and that the 
pain increased with strenuous work, exercises, bending, 
stooping or prolonged sitting.  The examiner noted that he 
had reviewed the claims folder.

On examination, the veteran did not appear to be in distress.  
He did not wear any braces or a TENS unit.  He did not walk 
with external supports.  It was reported that whenever he got 
up from the chair, he did so with difficulty and pain over 
the low back area.  He did not walk with a limp.  His back 
was slightly flexed forward on standing.  He had a healed 
incisional scar of the low back area which was nontender and 
nonpainful.  It did not adhere to any tissue.  The veteran 
had minimal pain and tenderness when his back was palpated.  
The veteran was able to stand on his tiptoes and heels.  He 
had about 60 degrees of flexion in his back.  He 
hyperextended to 5 degrees past neutral.  Lateral bending was 
to 20 degrees, bilaterally, with associated pain over the low 
back area.  Leg lengths were equal.  There was an absent 
Achilles reflex on the right side.  Reflexes were 2+ and 
equal over the ankle and knees.  Motor power of the lower 
extremities was  normal.  The veteran had decreased sensation 
over the lateral side of the calf and the lateral side of the 
left foot.  Straight leg raising caused pain only over the 
back.  The diagnosis was postoperative lumbar laminectomy for 
herniated disc at L4-S1.  The examiner noted that the veteran 
continued to have pain over the low back area and that the 
pain had worsened to the point that he had to quit his job.  
He added that the veteran continued to have symptoms over the 
back.  The examiner further stated that the veteran had 
restriction of motion in his back and on prolonged standing 
and walking and sitting, all of which increased his pain over 
the low back.  He commented that the veteran's condition had 
increased in severity and disability in the past several 
years.

In July 1999, following a request from the RO for additional 
comment, the physician who conducted the January 1999 VA 
examination noted that there was no evidence of any 
incoordination, excessive fatigability on use or weakened 
motion.  He was unable to determine the degree of limitation 
of motion during flare-ups from the history or examination.  
He felt that the veteran had a moderately to marked degree of 
impairment to perform substantial gainful employment due to 
his service-connected back disability.  

In a statement dated in August 1999, a military medical 
facility physician noted that she had treated the veteran 
since May 1998.  She noted that the veteran had been seen in 
the pain clinic, and that it was felt that his pain was non-
radicular and secondary to post laminectomy syndrome.  The 
physician related that the veteran had received a sacroiliac 
joint injection in March 1999.  It was also noted that, when 
the veteran was seen in May 1999, it was indicated that the 
only other treatment that could be offered were biofeedback 
and hypnotherapy, but that he was not interested in these 
approaches.

The veteran was seen in the emergency room of a private 
facility in February 2001.  It was reported that he fell over 
a coffee table.  He presented with pain primarily on the left 
lumbar region.  On examination, the veteran showed evidence 
of muscular spasm with tightness on the left side of his 
back.  He denied numbness, tingling, paresthesias or 
weakness.  He preferred to ambulate through the emergency 
department.  There was soft tissue erythema on the left 
paralumbar and parascaral region.  He had no palpable bony 
deformity along the lumbar region or the sacrum.  No 
ecchymosis was noted.  There was a small abrasion over the 
area.  Distally, motor, sensory and vascular were intact.  
The examiner noted that X-ray studies were significant for 
some degenerative joint disease and a fracture at 
approximately L2 spinous process.  It was indicated that the 
veteran did not appear to be acutely tender in this area.  
The diagnosis was back contusion, question spinous process 
fracture. 

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292.

A review of the record demonstrates that the veteran has 
received extensive treatment for complaints of pain in the 
lumbar spine.  It is significant to point out that the pain 
has been characterized as mechanical and non-radicular in 
nature.  The Board acknowledges that the veteran has 
limitation of motion of the low back.  It is also noted that 
tenderness has been occasionally reported.  In this regard, 
the Board notes that, in the absence of ankylosis of the 
lumbar spine, a higher schedular evaluation is not assignable 
for limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.73, Diagnostic Code 5292.  Also, the veteran is currently 
in receipt of the highest schedular evaluation assignable 
under Diagnostic Code 5295 for lumbosacral strain.  While a 
higher evaluation of 60 percent may be for assignment under 
Diagnostic Code 5293, the Board observes that the only time a 
spasm has been documented was following the acute injury in 
February 2001.  The VA examinations and the outpatient 
treatment records have failed to demonstrate any significant 
neurological symptoms.  In this regard, there is no clinical 
evidence of sciatic neuropathy.  It must also be noted that, 
in July 1999, a VA physician concluded that the veteran's low 
back disability was productive of moderate to marked 
impairment.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his low back disability.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim for an increased rating for degenerative 
disease of the lumbar spine.


The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2001) would warrant a higher rating.  
See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  The Board concedes that the VA examination 
conducted in January 1999 showed that the veteran experienced 
some pain on motion of the lumbar spine.  However, when asked 
to expand on his comments, the examiner specifically noted in 
July 1999 that there was no incoordination, excessive 
fatigability on use or weakened motion.  Therefore, a higher 
rating is not warranted under these provisions.


ORDER

An increased rating for disc disease, status post laminectomy 
at L5-S1 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

